Citation Nr: 1504479	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Robert K. Gruber, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from May 2011 to May 2014, the remainder of the documents are either duplicative of the evidence in VBMS or irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Initially, the Board notes that the Veteran's service treatment records are incomplete.  In June 1996, a formal finding with respect to the unavailability of his service treatment records was issued, indicating that no response was received when such records were requested and that telephone calls did not produce the service treatment records.  Thus, it was concluded that the Veteran's service treatment records were unavailable and further efforts to obtain them would be futile.  In a May 2004 statement, the Veteran provided further information about his treatment while in service.  He reported that he was treated at Fort Leonard Wood, Missouri, from January 1989 to June 1989, at Fort Benning, Georgia, in June 1989, and at Fort Stewart, Georgia, from June 1989 to June 1990.  He also noted that he was a part of the Alpha Company, 35th Engineer Battalion, the Delta Company, 23rd Battalion, and the Bravo Company, 18th Parachute Infantry Regiment.  Another attempt to obtain the Veteran's service treatment records was made, resulting in an October 2008 formal finding of the unavailability of mental health treatment records from the treatment places listed above.  However, there is no indication that medical treatment records, specifically those related to the Veteran's claimed diabetes mellitus, were requested.  Furthermore, it is unclear whether all possible avenues for obtaining the Veteran's service treatment records were exhausted in 1996, especially in light of the more detailed information regarding his service offered by the Veteran since that time.  Therefore, on remand, the AOJ should attempt once again to obtain any outstanding service treatment records.  

Additionally, the Board finds that remand is necessary for the Veteran to undergo a VA examination to determine the etiology of his diabetes mellitus.  In this regard, the Veteran contends that he currently has diabetes mellitus, which first manifested in service as weight gain, urinary problems, excessive thirst and dry mouth, fatigue, and skin infections.  Service treatment records dated September 1990 noted that the Veteran had not lost any weight despite an increase in his physical training.  In December 1990, dysuria was noted.  In a report of medical history dated February 1992, the Veteran reported weight gain.  Shortly after service, a March 1996 VA examiner encouraged the Veteran to be evaluated for incipient diabetes.  As noted previously, the Veteran's service treatment records are incomplete.  However, in light of his statements with respect to symptoms in service and the available service treatment records showing symptoms that the Veteran alleges are early manifestations of diabetes mellitus, the Board finds that he should be afforded a VA examination so as to determine the nature and etiology of his diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, a July 1991 service treatment record indicated the Veteran was exposed to hazardous substances, to include a nerve agent antidote.  As such, the VA examiner should also comment on whether this exposure is related to the Veteran's current diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records, to include clinical records from Fort Leonard Wood in Missouri, Fort Stewart in Georgia, and Fort Benning in Georgia as well as any field hospitals that supported the Alpha Company, 35th Engineer Battalion; Delta Company, 23rd Engineer Battalion; and Bravo Company, 18th Parachute Infantry Regiment.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  The record, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should confirm the diagnosis of diabetes mellitus.  

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such had its onset during, or is otherwise related to, his active military service, to include in-service symptoms of weight gain, urinary problems, excessive thirst and dry mouth, fatigue, and skin infections.  

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is related to his in-service exposure to hazardous substances, including a nerve agent antidote.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) diabetes mellitus manifested within one year after his service discharge in February 1992, i.e., by February 1993, and, if so, describe the manifestations.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the record.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

